Citation Nr: 0704486	
Decision Date: 02/13/07    Archive Date: 02/22/07

DOCKET NO.  97-33 614A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Jeffrey J. Bunten, Attorney at 
Law


WITNESSES AT HEARINGS ON APPEAL

The veteran, his spouse and his sister


ATTORNEY FOR THE BOARD

Jeanne Schlegel, Counsel




INTRODUCTION

The veteran had active service from August 1969 to August 
1971, to include service in Vietnam.

The Board denied service connection for PTSD in a decision 
dated in August 1986.  In October 1997, the veteran applied 
to reopen the claim; the application was denied by the RO.  
This appeal followed.  In a decision dated in January 1999, 
the Board concluded that subsequent to its August 1986 
decision, new and material evidence had been added to the 
record; the Board accordingly reopened the claim.  The Board 
remanded the claim to the Department of Veterans Affairs (VA) 
Regional Office (RO) in St. Louis, Missouri, for additional 
development and readjudication on a de novo basis.  The RO 
completed the requested development, and in a supplemental 
statement of the case dated in June 2002 notified the veteran 
of the continued denial of service connection for PTSD.  The 
case was then returned to the Board for further appellate 
proceedings.

In a decision dated in September 2002, the Board denied 
entitlement to service connection for PTSD.  The veteran 
appealed the Board's decision to the United States Court of 
Appeals for Veterans Claims (the Court).  While the case was 
pending at the Court, the parties filed a Joint Motion for 
Remand (the Joint Motion) in July 2003.  Based on the Joint 
Motion, an Order of the Court dated in July 2003 vacated the 
Board's September 2002 decision and remanded the case to the 
Board for readjudication consistent with the Order.

This case was previously before the Board in July 2004 at 
which time it was remanded in accordance with duty to assist 
considerations and to schedule the veteran for a 
videoconference hearing with a Veterans Law Judge.  Those 
actions have been undertaken and the case has returned to the 
Board and is ready for adjudication.

The Board also points out that in the July 2004 remand, the 
Board referred the matters of whether new and material 
evidence has been presented to reopen claims of entitlement 
to service connection for gastrointestinal disability and 
psychiatric disability other than PTSD to the RO for 
appropriate action.  It does not appear that any action has 
yet been taken on those claims.  

In June 2006, the veteran appeared at the RO and presented 
testimony in support of the claim before the undersigned 
Veterans Law Judge.  A transcript of that testimony has been 
associated with the claims file.  


FINDINGS OF FACT

1.  A preponderance of the medical evidence of record 
indicates that the veteran does not have PTSD.

2.  The veteran is not a veteran of combat.

3.  The veteran's claimed stressors have not been 
corroborated or verified by competent evidence.


CONCLUSION OF LAW

PTSD was not incurred in active service.  38 U.S.C.A. § 1110 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.303, 3.304(f) (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), enacted on 
November 9, 2000, emphasized the VA's obligation to notify 
claimants of the information or evidence necessary to 
substantiate a claim, and it affirmed the VA's duty to assist 
claimants by making reasonable efforts to get the evidence 
needed.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 
(West 2002); see Quartuccio v. Principi, 16 Vet. App. 183, 
187 (2002).  In August 2001, VA issued regulations to 
implement the VCAA. 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2006).
A VCAA notice, as required by 38 U.S.C. § 5103(a), must be 
provided to a claimant before the agency of original 
jurisdiction (AOJ) issues the initial unfavorable decision on 
a claim for VA benefits.  Pelegrini v. Principi, 18 Vet. App. 
112, 120 (2004).  

A VCAA notice letter was issued in March 2005 after several 
adjudications of this appeal.  Thus this letter did not meet 
the definition of timely VCAA notice under Peligrini II.  See 
also 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).  But the 
RO has taken sufficient measures to provide the appellant 
with comprehensive VCAA notice, such that any defect in the 
timing of notice in this instance has not been detrimental to 
the evidentiary development of his claim.  In this regard, 
the AMC provided the appellant with the March 2005 
correspondence following the Board's July 2004 remand request 
for a notice letter that specifically addressed the PTSD 
claim and that the appellant had ample opportunity to respond 
with any additional evidence and/or argument prior to the 
AMC's issuance of the September 2005 SSOC.  He submitted 
additional evidence relevant to his claim in response to this 
notice letter.  Also, the July 2004 remand itself identified 
the essential role of the VCAA duty to notify and assist with 
respect to development of the claim on appeal, including the 
opportunity for the appellant to submit any further relevant 
evidence.

For these reasons, the Board finds that regardless of the 
timing of the subsequent VCAA notice letter, the appellant 
has been afforded "a meaningful opportunity to participate 
effectively in the processing of his claim by VA."  See 
Mayfield v. Nicholson, 19 Vet. App. 103, 128 (2005) (holding 
that section 5103(a) notice provided after initial RO 
decision can "essentially cure the error in the timing of 
notice" so as to "afford a claimant a meaningful 
opportunity to participate effectively in the processing of 
... claim by VA ") (citing Pelegrini II, 18 Vet. App. at 
122-24).

Requirements with respect to the content of a VCAA notice 
have also been satisfied in this case.  Pursuant to 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b), the notice must (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
the VA will seek to provide; (3) inform the claimant about 
the information and evidence the claimant is expected to 
provide; and (4) request or tell the claimant to provide any 
evidence in the claimant's possession that pertains to the 
claim.  This "fourth element" of the notice requirement 
comes from the language of 38 C.F.R. § 3.159(b)(1).

In the March 2005 VCAA letter, the RO informed the veteran 
about the information and evidence necessary to substantiate 
his claim of service connection for PTSD.  This letter 
informed the veteran that evidence towards substantiating his 
claim should include: (1) evidence of a current disability; 
(2) the existence of the disease or injury in service, and; 
(3) a relationship between the current disability and any 
injury or disease during service.  This letter described the 
information and evidence that the VA would seek to provide 
including relevant records held by any federal agency.  Such 
records include medical records from the military, VA 
hospitals, and private treatment records if the veteran 
completed a release form.  The RO also explained what 
information and evidence the veteran was expected to supply.  
Specifically, he was furnished with a PTSD questionnaire for 
his completion and return to the RO.  The letter also 
instructed the veteran to submit any private medical records 
that would support his claim and a completed release form to 
allow the RO to obtain private medical records.

Regarding the fourth element, the March 2005 letter 
explicitly informed the veteran to submit any evidence in his 
possession that pertained to his claim.  The letter informed 
the veteran that the RO needed additional information and 
evidence.  He was specifically requested to identify specific 
details relating to his reported combat related stressors and 
to submit any service medical records in his possession and 
to have him identify those VA and non-VA health care 
providers who treated him for PTSD and its possible early 
symptoms since service, to include identifying any treatment 
received from the Vet Center.  A stressor statement and Vet 
Center records were forwarded for the record.  All the VCAA 
requires is that the duty to notify is satisfied and that 
claimants are given the opportunity to submit information and 
evidence in support of their claims.  Once this has been 
accomplished, all due process concerns have been satisfied.  
See Bernard v. Brown, 4 Vet. App. 384 (1993); Sutton v. 
Brown, 9 Vet. App. 553 (1996); see also 38 C.F.R. § 20.1102 
(harmless error).
During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include: 
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Id.  Additionally, this notice must advise the claimant that 
a disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id.  Regarding the type of evidence necessary to establish a 
disability rating or effective date for the disability on 
appeal, the RO has not provided the veteran with notice of 
the type of evidence which relates to these two elements.  
However, as the Board concludes herein that the preponderance 
of the evidence is against the appellant's claim for service 
connection, any questions as to the appropriate disability 
rating or effective date to be assigned are rendered moot.

The duty to assist the veteran has been satisfied in this 
case.  Service medical records as well as statements and 
testimony provided by the veteran are in the claims file and 
were reviewed by both the RO and the Board in connection with 
the veteran's claim.  Additionally, the claims folder 
contains Vet Center records, private and VA records as 
identified by the veteran in his 2006 hearing testimony, 
stressor verification and unit information (to the extent 
available), and a VA PTSD examination in accordance with 
38 C.F.R. § 3.159(c)(4).  As discussed previously, the 
veteran was contacted in March 2005 and requested to provide 
information and evidence pertaining to his claim, and he did 
so.  For these reasons, the Board concludes that the VA has 
fulfilled the duty to assist the appellant in this case.



Factual Background

The history of the veteran's psychiatric disability is long 
and complicated and has included numerous and varied 
psychiatric diagnoses.  To the extent possible, the Board 
will distill the relevant facts immediately below, but a 
relatively detailed exposition of the facts is necessary to 
obtain a comprehensive view of the veteran's history as it 
relates to his claim for service connection for PTSD.

At his service pre-induction examination in April 1969, the 
veteran gave a history of treatment for nervous tension and 
worry; he was evaluated as psychiatrically normal at the 
examination.  The veteran was granted emergency leave for 30 
days beginning December 10, 1970, to at attend to his ill 
mother.  At the veteran's service separation examination in 
July 1971, he gave a history of nervous trouble.  He did not 
elaborate, and he was evaluated as psychiatrically normal.

Review of the record shows that in October 1967, prior to 
service, the veteran was seen at Malcolm Bliss Mental Health 
Center emergency room after drinking a bottle of Robitussin.  
On follow-up it was noted that the veteran had a history of 
marijuana and other drug abuse.  Treatment was reportedly 
directed to get the veteran to discontinue use of the drug, 
but he did not keep subsequent appointments.  No diagnosis 
was made at that time. 

In May 1969, while still in service, the veteran returned to 
Malcolm Bliss and reported that he had been classified 1A by 
the Army and wanted help changing his classification.  A 
physician noted the veteran's history of drug abuse and 
stated that the veteran was presently free of overt 
manifestations of psychiatric disease.

Chronological records of medical care during service show no 
psychiatric diagnoses.  The veteran has reported that his 
Vietnam tour was truncated because his mother was gravely ill 
and he was called home.  He contends that he had symptoms of 
PTSD at that time as evidenced by a hospitalization on his 
return home from Vietnam in December 1970.

The veteran was seen at Malcolm Bliss Mental Health Center on 
December 12, 1970; was referred to a VA hospital but was 
refused admission; and thereafter was hospitalized at Homer 
G. Phillips Hospital.  Records from Malcolm Bliss Mental 
Health Center show that the veteran was seen there on 
December 12, 1970, with complaints of being tremulous.  His 
chief complaint was "I am withdrawing."  The physician who 
performed a mental status examination said the veteran's 
facial expression was rather anxious and worried while his 
motor activity was mildly increased.  The physician said the 
veteran showed mild anxiety and was mildly evasive and 
guarded.  The physician commented that the veteran was on 
leave from Vietnam to go to his sick mother and appeared to 
be in drug withdrawal.  He admitted to smoking "material" 
(not marijuana) in Vietnam.  Diagnosis was deferred, and 
Thorazine was prescribed.  The physician recommended transfer 
to a VA hospital after speaking to military personnel at Fort 
Leonard Wood.

The RO has requested VA medical records for 1970 on multiple 
occasions, but for that period has received only the report 
of a chest x-ray on December 12, 1970.  The veteran and his 
wife have reported that VA refused the veteran treatment on 
that date because he was in active service and that 
thereafter the veteran's wife took him to the Homer G. 
Phillips Hospital.

Records from Homer G. Phillips Hospital show the veteran was 
hospitalized for four days starting on December 13, 1970, 
with a one day history of vomiting and diarrhea.  He reported 
he had returned from Vietnam two days before admission, but 
said he was well until the day before he came to the hospital 
at which time he started to have vomiting and diarrhea after 
eating some Chinese food.  He gave a history of having had a 
"nervous breakdown" just before leaving for Vietnam. Nurses 
notes indicate that when he arrived on the ward from the 
emergency room the veteran complained of nausea, vomiting and 
severe abdominal cramps.  He was hyperactive and 
uncooperative, and restraints were applied.  Treatment 
included Valium and Vistaril.  On the second night of 
hospitalization, it was noted that the veteran was awake and 
walking all during the night, and he appeared very nervous.  
He was given additional Vistaril with no apparent results.  
By the fourth hospital day the veteran was doing very well 
with no vomiting or diarrhea.  The final diagnosis was 
gastroenteritis and dehydration.
Post-service evidence includes private clinical records and 
hospital records, VA outpatient records, hospital summaries 
and reports of VA examinations as well as statements and 
hearing testimony from the veteran, his wife and his sister.  
VA outpatient records dated from 1972 into 1981 show no 
psychiatric complaints or treatment.  VA records show that 
the veteran was treated in March 1981 for duodenal ulcer.  
Private records from the Compton Hill Medical Center show 
that the veteran complained of "nervousness" while he was 
hospitalized from December 1980 to January 1981 because of 
abuse of Tylenol #3 and Robitussin.  He reported that he 
started using chemicals in Vietnam and resumed use after 
returning to the United States.  The final diagnosis was 
chemical dependency, predominately opiate-like drugs.

In an August 1981 statement, the veteran reported that with 
respect to his hospitalization in December 1970 he did not 
get sick from Chinese food as he had claimed at the time, but 
had been on drugs including opium and heroin.

VA records show that at a psychiatry consultation in February 
1983, veteran blamed the service for his mother's death 
because he was not able to get home from Vietnam sooner, and 
she only lived for 10 days after he got home.  He said he was 
not able to see her right away after he got home because he 
got very nervous and had to be hospitalized.  He reported 
that he was on opium in service.  The impression after 
examination was unresolved grief symptoms, history of 
addiction, rule out schizophrenia and possible borderline 
personality.

Records from Malcolm Bliss Mental Health Center show that the 
veteran was seen there in February 1983, the day after his VA 
psychiatric consultation.  He requested evaluation of his old 
records so that he could change his disability status.  The 
physician said that based on examination and limited 
information, his assessment was rule out schizophrenia.  

Later in February 1983, the veteran was hospitalized at 
Jefferson Barracks VA Medical Center with complaints of 
nervousness and fatigue dating from his mother's death in 
1970.  He was noted to have a history of drug use including 
barbiturates, marijuana and codeine since 1966.  He reported 
that he had often gone to the emergency room with complaints 
of neck and back pain to get narcotics and said he was 
currently using cough syrup with codeine.  He was 
hospitalized for two days.  The final diagnosis was peptic 
ulcer disease and factitious disorder with psychological 
symptoms.

In hearing testimony provided by the veteran in July 1983, he 
reported that he served as a mess hall driver in Vietnam.  He 
stated that he had been in combat for about a month while on 
infantry duty and reported that his compound was under shell 
fire for a period of a few days. 

In March 1984, the Board denied the veteran's claim of 
entitlement to service connection for an acquired psychiatric 
disability.  

The veteran was hospitalized from June to August 1984 on 
referral from the mental health clinic.  He gave a history of 
drug and alcohol abuse dating back to age 16 and reported 
that he had problems with excessive drinking and drugs, 
including opium, while in Vietnam, but reported no stressors 
which occurred during service.  Discharge diagnoses included 
acute alcohol dependency, active, in relapse; drug abuse; 
passive-dependent personality; and dysthymic and possible 
factitious disorder.

At a VA psychiatric examination in August 1984, the veteran 
initially said he was in firefights and combat, but could 
give no details.  Later in the examination, the veteran said 
he was not actually in combat but was exposed several times 
to incoming rounds of artillery.  He said that when the 
rounds came in, he was very frightened but not hurt.  He gave 
one account of a friend who hanged himself.  The examining 
physician said the there were no clear-cut stressors or 
details of re-experiencing anxiety in relation to traumatic 
situations.  After examination and review of the record, the 
diagnoses were chemical dependency, alcohol and drug 
(opiates) abuse, by history, and factitious disorder with 
physiological symptoms, by history.

In November 1984, the veteran filed a claim of entitlement to 
service connection for PTSD, indicating that he had served in 
Vietnam from March through December 1970, where he was 
assigned to Headquarters and Headquarters command located at 
Long Bihn, Vietnam.  He stated that his basic MOS was that of 
a cook, but he was also required to run patrols and ambushes.  
He stated that his stressors consisted of: having to go into 
the field on patrols and ambushes after seeing his friends 
killed or wounded; a fellow member of his company hanging 
himself; and his mother's illness at home while he was in 
Vietnam.

In December 1984, a psychologist reported that the veteran 
received readjustment counseling and drug therapy at NASCO 
West in May 1984.  The psychologist stated that at that time 
the veteran reported symptoms of delayed stress reactions, 
marijuana abuse and refusal to use prescribed medications.  
The psychologist noted that after the VA hospitalization for 
drug and alcohol abuse, the veteran had been prescribed 
medication by a psychiatrist, but had refused to take it and 
relapsed.  The psychologist stated that records showed the 
veteran had received medical care for schizophrenia over a 20 
year period beginning in 1965.

In hearing testimony provided by the veteran in April 1986, 
he reported that while serving in Vietnam he was not on the 
front line fighting, but engaged in enemy action on patrol.  
He stated that he witnessed a person he served with being 
killed during one of those experiences (was shot and bled to 
death).  He reported that he was held by his own people (Air 
Force) when he was riding in a truck and lost his location, 
and received an Article 15 for being in an off limits area.  
The veteran reported that a good friend named [redacted] hanged 
himself, and he was told of this by day report.  He testified 
that he was in combat for about a month while on infantry 
duty and reported that his compound was under shell fire for 
a period of a few days.  At that time he also reported that 
he received a Purple Heart.  In an August 1986 decision, the 
Board denied the veteran's claim of entitlement to service 
connection for PTSD.

Later VA medical records show continuing treatment in the 
1980s with multiple hospitalizations for treatment of drug 
and alcohol dependency, along with diagnosed personality 
disorder.  

In March 1997, the veteran filed to reopen his service 
connection claim for PTSD.  A VA hospital discharge summary 
shows that he was hospitalized in February 1997 with 
complaints of feeling depressed and despondent.  It was noted 
at that time that his most recent admission had been in 1988.  
On admission in February 1997, the veteran reported that he 
had been drinking and said he used crack cocaine frequently.  
Discharge diagnoses were alcohol dependence, cocaine 
dependence and major depression.

VA outpatient records show that the veteran was seen in a VA 
PTSD clinic in July 1997.  The referral stated that the 
veteran complained of depression, which he related to his 
Vietnam experiences.  The referral provisional diagnoses were 
rule out secondary gain and rule out PTSD.  The veteran was 
evaluated at the PTSD clinic in late July 1997.  It was noted 
that the veteran was a letter carrier who had been retired 
since 1989 due to depression.  On evaluation, among his 
experiences in Vietnam he reported that had seen a man who 
had hanged himself.  The veteran also said that he once got 
lost in Vietnam and was afraid he would be a POW.  The 
physician commented that the veteran reported that his mother 
was very ill and died when he came home and that he became 
ill with problems with his stomach and dehydration, which the 
veteran felt was mental also.  The physician reported that 
the veteran met the diagnostic criteria for PTSD under DSM 
IV.  The assessment was: PTSD, chronic, severe; history of 
depression and anxiety with panic secondary to PTSD; and 
alcohol and cocaine abuse.  Medication was prescribed, and 
the veteran was scheduled to return in September 1997.  In 
September 1997, the veteran reported that he continued to 
suffer flashbacks, intrusive thoughts, insomnia, pacing, 
isolated himself, slept on the floor and said he had "real 
bad" nightmares about Vietnam with bodies.  He was reported 
to be hypervigilant, irritable and startled easily.  The 
assessment was PTSD, severe, chronic.

In October 1997, the veteran requested that his claim of 
entitlement to service connection for PTSD be reopened.  He 
indicated that in August 1970, he witnessed a friend, 
"Sergeant [redacted]" being taken down off a rope after hanging 
himself.  The veteran indicated that he was so shocked he 
couldn't keep his food down and he went to company sick call.  
A VA hospital summary shows the veteran was hospitalized from 
November 1997 to December 1997.  He was admitted from the 
emergency room because of suicidal ideation and a plan to 
kill himself.  It was noted that the veteran had stopped 
taking his anti-depressant, which led to the relapse and 
suicide attempt.  The discharge diagnoses were: ethanol 
dependence, in remission; cocaine dependence, in remission; 
and major depression with psychotic features, rule out 
bipolar disorder.

VA progress notes dated in December 1997, on the last day of 
the November to December 1997 VA hospitalization, reveal that 
the veteran was still an inpatient, but would be discharged 
later that day.  The veteran's treating physician stated that 
the veteran said he wanted to deal with his problems related 
to PTSD.  The veteran reported that he had nightmares, 
intrusive thoughts, isolated himself, had flashbacks, was 
unable to concentrate, could not function in a competitive 
environment and startled easily.  The assessment was chronic 
severe PTSD.  

In hearing testimony provided by the veteran in January 1998, 
he reported that he drove a truck for the mess hall in 
Vietnam, delivering food in the field and to Long Binh.  He 
stated that he was also assigned to patrolling with the 1st 
Cav. stationed near Saigon.  The veteran indicated that a 
significant stressor for him was seeing a fellow cook hanging 
from his room in a suicide.  This event reportedly occurred 
in October or November 1970, and the veteran could not 
remember the serviceman's name.  He also reported that, when 
stationed with the 1st Cav., he was in a truck that sustained 
incoming rounds and it exploded, but there was no one in the 
truck at the time.  

In March 1998, a VA physician noted that the veteran had been 
evaluated and had undergone psychological testing that showed 
PTSD in July 1997.  He stated that the veteran's score of 154 
on the Mississippi Scale was well above what is required for 
PTSD.  He stated that the veteran met the diagnostic criteria 
for PTSD as stated in DSM IV and by clinical evaluation.  He 
stated that the assessment was chronic PTSD and the plan was 
to continue with treatment.

A VA hospital summary shows that the veteran was hospitalized 
from April 1998 to May 1998.  He was admitted after a fight 
with his wife and was noted to be depressed with suicidal 
ideas.  He was treated with antidepressants and improved, but 
became suicidal before discharge.  After continued treatment, 
he improved and was discharged.  The attending physician was 
the physician from whom he received evaluation and treatment 
in the PTSD clinic.  The discharge diagnoses were: PTSD; 
cocaine dependency and alcoholism in remission; depression; 
and rule out personality disorder.

The veteran was hospitalized at Jefferson Barracks in early 
June 1998 with complaints of being upset and feeling he was 
going to lose control of his emotions.  The attending 
physician noted that the veteran was not known to him and 
that he admitted the veteran because he was uncertain as to 
his volatility.  The physician stated that it subsequently 
appeared that some of the veteran's hospital admissions were 
for secondary gain, including this one.  The veteran was 
stabilized and discharged.  The discharge diagnoses were: 
alcohol abuse and a history of PTSD.  Less than a week later, 
the veteran was again hospitalized at Jefferson Barracks 
after having presented to the emergency room requesting 
inpatient detoxification for alcohol dependence.  After four 
days he was discharged; the discharge diagnosis was alcohol 
dependence.  In an outpatient record dated in July 1998, the 
veteran was seen for medication renewal, and the physician 
noted that the veteran had been switched to him after having 
been terminated by the physician from the PTSD clinic.  
Subsequent VA outpatient records show that the veteran's 
problem list continued to include PTSD.  In September 1998, 
the veteran indicated that the suicide of his friend, a 
sergeant cook, occurred in September 1970, and indicated that 
he had stayed in the room next door to the veteran.

This case was remanded by the Board in January 1999 in part 
so that the veteran could be provided with a VA psychiatric 
examination in order to determine what the psychiatric 
diagnoses were.  The examiner was "specifically requested to 
determine whether the diagnostic criteria to support a 
diagnosis of PTSD have been satisfied."  In addition, the RO 
issued correspondence to the veteran in February 1999, 
requesting that he give specific details pertaining to his 
reported stressors.  

In March 1999, the veteran submitted the requested stressor 
statement.  The veteran reported that he served as a rations 
driver and sometimes as a driver's assistant.  He reported 
that he saw a fellow enlisted-man removed due to suicide.  He 
also reported that he was in hostile action with the enemy in 
September 1970.  The veteran also reported that he was 
fearful and paranoid when on guard duty at the ammo dump and 
with military assistance command.  

The veteran's stressor statement was referred to U.S. Armed 
Services Center for Research of Unit Records (USACRUR), now 
the U.S. Army and Joint Services Records Research Center 
(JSRRC), for verification in July 1999.  In a reply from 
USACRUR received in July 1999, it was explained that they did 
not provide general historical documentation or copies of 
records for long periods of time without specific incident.  

In February 2001, a reply was received from USACRUR/JSRRC and 
extracts from Operational Reports-Lessons Learned submitted 
by Headquarters, Long Binh Post for the time period from May 
to October 1970, and Operational Reports-Lessons Learned 
submitted by the 29th General Support Group for the time 
period ending July 31, 1970, were added to the record.  This 
evidence also indicated that one mortar round impacted the 
base camp on May 15, 1970, causing no damage or casualties.  
This evidence also indicated that mortar rounds impacted the 
area outside the Long Bihn perimeter on May 25, 1970, causing 
no damage or casualties.  

At a VA PTSD examination in March 2002, the psychologist 
noted that the only stressors to be considered were ones that 
occurred on May 15, 1970, and May 25, 1970, when mortar 
shells impacted on the base camp where the veteran was 
stationed.  The psychologist also noted that he had been told 
there was no damage in either case.  In the report, the 
psychologist noted the veteran's long history of alcohol and 
drug use.  The psychologist stated that the veteran reported 
that he entered service as a cook but was frequently assigned 
as a driver to deliver food to troops in the field. The 
veteran said he did not get into any fire fights and did not 
see any battle.  He said there were a number of occasions 
when he felt frightened and he particularly described one 
night when he got lost driving, became very frightened and 
felt fortunate to make it back to camp.  Except for being 
frightened about being out by himself, there were no other 
life-threatening events that occurred.  The veteran also 
described a time that he saw a man hang himself, or try to 
hang himself, and said that he felt bad about this.  He also 
said he felt guilty that he contributed to his mother's death 
because he would write her letters about the conditions in 
Vietnam.  The veteran described only as an afterthought that 
he had been in a place where there was incoming fire.  The 
psychologist stated that these events did not seem to play 
any part in the veteran's current distress.

The psychologist noted that following service the veteran had 
worked at a variety of jobs, including as a hospital orderly 
and as a cook and eventually, in 1977, went to work at the 
Post Office, where he stayed until 1989.  At that time, he 
was placed on disability for depression and at about the same 
time was charged with theft or embezzlement and was jailed 
for four months.  The veteran said he currently felt helpless 
and had crying spells when he thought about his two sons who 
had been killed in the past several years.  He said he would 
get angry at his wife and that his sleep was poor.  The 
veteran reported he had dreams two or three times a week of 
someone chasing him and that he would think of death while 
trying to go to sleep.  He said he believed the dreams 
sometimes had a Vietnam content, but the psychologist said 
this was quite unclear.

The examining VA psychologist said that the veteran appeared 
to have vague thoughts about his Vietnam experience, but 
these thoughts appeared mingled with many other depressive 
types of thoughts that were with him much of the time.  He 
did not appear to have flashbacks.  The psychologist said 
that the veteran believed that Vietnam was instrumental in 
causing problems in his later life and the veteran noted that 
since then he had either been in jail or hospitalized a good 
deal of the time.  The veteran denied the use of alcohol or 
drugs since an arrest in September 2001, and the psychologist 
said there did not seem to be any hallucinations or 
delusional thinking at the time of the examination.  After 
examination, the diagnoses were: major depressive disorder; 
alcohol dependency in recent remission; and drug dependency 
in recent remission.  The psychologist stated that he 
believed the veteran's symptoms were at least as much a part 
of his general life pattern as they were of Vietnam origin 
and that the veteran's current problems could not be 
attributed to his war experience.

The record includes a Social Survey conducted by a VA social 
worker in March 2002.  The veteran reported that he served as 
a cook and driver in Long Bin Vietnam, whose responsibilities 
included taking food to those stationed in the field.  The 
veteran described 3 stressors which occurred during Vietnam: 
(1) being a witness to the hanging of a mess hall sergeant -
saw the staff bring him out on a stretcher; (2) being 
"shaken up" during guard duty when an incoming round of 
fire hit near his stations; (3) he heard stories from others 
who were involved in combat which made him feel scared.  

In April 2002 the veteran was hospitalized at Jefferson 
Barracks.  He said he had been drinking daily and that he 
told his wife he was going to kill himself.  After admission 
he was detoxified with progressively decreasing doses of 
Librium.  He was seen in individual psychotherapy, group 
psychotherapy, activity therapy and recreational therapy.  He 
was accepted for the substance abuse program to begin after 
discharge.  Discharge diagnoses were alcohol dependence and 
personality disorder, mixed type.

Outpatient records show diagnoses of PTSD in April and June 
2002.  A record dated in February 2003 reflects that he had 
experienced flashbacks and hearing voices since service, 
which had caused him to be suicidal.  The record showed that 
the veteran was being followed for diagnoses including 
alcohol dependence, depressive disorder and PTSD.  When 
evaluated in March 2003, the veteran had reportedly molested 
an 11 year old boy and felt suicidal.  Diagnoses of PTSD, 
cocaine and alcohol dependence, dysthymic disorder and 
personality disorder were made.  A January 2004 record 
indicates that the veteran admitted to drinking a pint of gin 
and a 6-pack of beer daily for the past several months.  A 
10-year history of daily crack-cocaine use, marijuana and 
tobacco use were also noted.  A day later a diagnosis of 
depression was made.  Records dated in 2003 and 2004 show 
that the veteran was participating in a PTSD group with a VA 
licensed clinical social worker.  

In May 2005, additional evidence consisting of Vet Center 
records dated in May 2006 was submitted for the record.  
These records, all authored by a readjustment counseling 
specialist, all referenced phone conversations with the 
veteran about court ordered treatment/counseling at the Vet 
Center for PTSD and note that the file indicated that the 
veteran had a PTSD diagnosis, but that there had been no 
objective evidence submitted to verify the origin of the 
stressors.  

In November 2005, the veteran provided a statement pertaining 
to his reported stressors.  He stated that his stressors 
consisted of: (1) being at a campsite in May 1970 when 
incoming rounds penetrated the area; (2) being under attack 
on May 25, 1970; (3) being on detail with the 1st Cav. when 
it was hit causing major damage in about July or August 1970.   

The RO determined that insufficient detail has been provided 
regarding the reported stressors and the veteran was 
contacted in February 2006 to provide additional information.  
The veteran was reached by phone in February 2006 and 
indicated only that he was assigned to Headquarters Command 
in Long Bihn during all the reported incidents.  

In April 2006, the RO determined that insufficient and 
incomplete information had been provided with which to 
attempt re-verification with U.S. Armed Services Center for 
Research of Unit Records (USACRUR), now the U.S. Army and 
Joint Services Records Research Center (JSRRC), and that the 
information provided related to essentially the same 
stressors for which verification has already been attempted.  

The veteran provided testimony at a video-conference hearing 
held before the undersigned Veterans Law Judge in June 2006.  
The veteran's attorney urged that the veteran's Vietnam 
Service Medal with two Bronze Service Stars was indicative 
that the veteran served in combat.  The attorney also 
referred to operational reports obtained from the U.S. Armed 
Services Center for Research of Unit Records (USACRUR), now 
the U.S. Army and Joint Services Records Research Center 
(JSRRC), indicating that attacks on the camp to which the 
veteran was stationed occurred during the time period he was 
stationed there.  

The veteran testified that he served in Long Bihn, Vietnam 
for about 8 months.  He indicated that in about July 1970, he 
served with the 1st Cav. during the first 2 weeks there, 
during which time he participated in combat one time.  He 
also mentioned an attack with mortar rounds on his camp in 
Long Bihn, which he believed occurred on May 19, 1970, which 
resulted in symptoms of nightmares and flashbacks thereafter.  
The veteran also testified that he had a friend who was a 
sergeant in the mess hall who the veteran did not actually 
witness, but heard hanged himself, after receiving a "Dear 
John" letter, but could not remember his name, but the 
veteran testified that he was in the bed next to the 
veteran's.  The veteran testified that he was treated at 
Homer G. Phillips Hospital during service, in about December 
1970, due to nervousness and that he was seen by a social 
worker once in April 1971 at Fort Leonard Wood due to 
drinking and mental health issues.  He indicated that 
thereafter he received mental health treatment in 1980 from 
VA (Compton Hill) due to symptoms of flashbacks and hearing 
voices.  He indicated that he currently received VA treatment 
from Dr. O., and that he had previously been treated by Dr. 
A. and Dr. C., also with VA.  He also indicated that he 
participated in VA counseling sessions with Dr. L.  The 
veteran also testified that his drinking problem over the 
years had been a symptom or secondary manifestation of PTSD, 
used for self-medicating PTSD.  

Legal Analysis

According to applicable law and regulations, service 
connection may be granted for disability resulting from a 
disease or injury incurred in or aggravated by military 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Each 
disabling condition for which a claimant seeks service 
connection must be considered on the basis of the places, 
types and circumstances of his service as shown by service 
records, the official history of each organization in which 
the claimant served, his medical records and all pertinent 
medical and lay evidence.  Determinations relative to service 
connection will be based on review of the entire evidence of 
record.  38 U.S.C.A. § 7104(a) (West Supp. 2002); 38 C.F.R. § 
3.303(a) (2006); see Wilson v. Derwinski, 2 Vet. App. 16, 19 
(1991).  Notwithstanding the lack of a diagnosis of a 
disability during service, service connection may still be 
granted if all of the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 U.S.C.A. § 1113(b) (West Supp. 2002); 38 C.F.R. 
§ 3.303(d) (2006); Cosman v. Principi, 3 Vet. App. 503, 505 
(1992).
Congenital or developmental defects such as personality 
disorders are not diseases or injuries within the meaning of 
applicable legislation concerning service connection.  38 
C.F.R. §§ 3.303(c), 4.9, 4,127 (2001); see also Winn v. 
Brown, 8 Vet. App. 510, 516 (1996), and cases cited therein.  
No compensation shall be paid if a disability is the result 
of a veteran's own willful misconduct, including the abuse of 
alcohol or drugs.  See 38 U.S.C.A. § 105 (West 1991 & Supp. 
1998); 38 C.F.R. § 3.1(n), 3.301 (1998); see also VAOPGPREC 
2-97 (January 16, 1997).  Moreover, section 8052 of the 
Omnibus Budget Reconciliation Act of 1990, Pub L. No. 101- 
508, § 8052, 104 Stat. 1388, 1388-351 prohibits, effective 
for claims filed after October 31, 1990, the payment of 
compensation for a disability that is the result of a 
veteran's own alcohol or drug abuse.

        Service connection - PTSD

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a); a link, established by medical evidence, between 
current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred.  38 C.F.R. § 3.304(f).  Further, 38 C.F.R. § 
4.125(a) requires that diagnoses of mental disorders conform 
to the fourth edition of the Diagnostic and Statistical 
Manual of Mental Disorders (DSM-IV) and that if a diagnosis 
is not supported by the findings on the examination report, 
the rating agency shall return the report to the examiner to 
substantiate the diagnosis.

The DSM-IV provides two requirements as to the sufficiency of 
a stressor: (1) A person must have been "exposed to a 
traumatic event" in which "the person experienced, 
witnessed, or was confronted with an event or events that 
involved actual or threatened death or serious injury, or a 
threat to the physical integrity of self or others" and (2) 
"the person's response [must have] involved intense fear, 
helplessness, or horror".  DSM-IV at 427-28.  These criteria 
are no longer based solely on usual experience and response 
but are individualized (geared to the specific individual's 
actual experience and response).  Hence, under the DSM-IV, 
the mental illness of PTSD would be treated the same as a 
physical illness for purposes of VA disability compensation 
in terms of a predisposition toward development of that 
condition.  Cohen v. Brown, 10 Vet. App. 128, 141 (1997).

Prior regulations provide that service connection for PTSD 
requires medical evidence establishing a clear diagnosis of 
the condition, credible supporting evidence that the claimed 
in-service stressor actually occurred, and a link, 
established by medical evidence, between current 
symptomatology and the claimed in-service stressor.  If the 
claimed stressor is related to combat, service department 
evidence that the veteran engaged in combat or that the 
veteran was awarded the Purple Heart, Combat Infantryman 
Badge, or similar combat citation will be accepted, in the 
absence of evidence to the contrary, as conclusive evidence 
of the claimed in-service stressor.  Additionally, if the 
claimed stressor is related to the claimant having been a 
prisoner of war, prisoner of war experience which satisfies 
the requirements of Sec. 3.1(y) of this part will be 
accepted, in the absence of evidence to the contrary, as 
conclusive evidence of the claimed in-service stressor.  38 
C.F.R. § 3.304(f), effective prior to March 7, 1997; added 58 
Fed. Reg. 29110, effective May 19, 1993).

Subsequently, eligibility for service connection of a PTSD 
claim requires medical evidence diagnosing the condition in 
accordance with 38 C.F.R. § 4.125(a); a link, established by 
medical evidence, between current symptoms and an in-service 
stressor; and credible supporting evidence that the claimed 
in-service stressor occurred.  If the evidence establishes 
that the veteran engaged in combat with the enemy and the 
claimed stressor is related to this combat, in the absence of 
clear and convincing evidence to the contrary, and provided 
that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  If the 
evidence establishes that the veteran was a prisoner of war 
under the provisions of Sec. 3.1(y) of this part and the 
claimed stressor is related to that prisoner of war 
experience, in the absence of clear and convincing evidence 
to the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  38 C.F.R. § 3.304(f) (1999) as amended effective 
March 7, 1997, 64 Fed. Reg. 32807-32808 (June 18, 1999); see 
38 U.S.C.A. § 1154(b) (West 1991); see also Cohen v. Brown, 
10 Vet. App. at 138; Zarycki v. Brown, 6 Vet. App. 91, 98 
(1993).

Currently, service connection for PTSD requires medical 
evidence diagnosing the condition in accordance with Sec. 
4.125(a) of this chapter; a link, established by medical 
evidence, between current symptoms and an in-service 
stressor; and credible supporting evidence that the claimed 
in-service stressor occurred.  Although service connection 
may be established based on other in-service stressors, the 
following provisions apply for specified in-service stressors 
as pertinent to the veteran's claim:  If the evidence 
establishes that the veteran engaged in combat with the enemy 
and the claimed stressor is related to that combat, in the 
absence of clear and convincing evidence to the contrary, and 
provided that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  38 C.F.R. § 
3.304(f) as amended at 67 Fed. Reg. 10332, Mar. 7, 2002.

However, a veteran is still required to show evidence of a 
current disability and a link between that current disability 
and service.  See Kessel v. West, 13 Vet. App. 9, 17-19 
(1999) (holding that section 1154(b) does not obviate the 
requirement that the veteran submit evidence of a current 
disability and evidence of a nexus between the current 
disability and service); see also Clyburn v. West, 12 Vet. 
App. 296, 303 (1999).  The Board notes that 38 C.F.R. § 
3.304(f), as written above was amended to conform to the 
holding in Cohen.  64 Fed. Reg. 32807 (1999).  As Cohen was 
in effect when the RO reviewed this case, the Board finds no 
prejudice to the veteran in proceeding with this case at this 
time.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

"Engaged in combat" requires that a veteran have 
participated in events constituting an actual fight or 
encounter with a military foe or hostile unit or 
instrumentality.  However, the issue of whether any 
particular set of circumstances constitutes engagement in 
combat with the enemy must be resolved on a case-by-case 
basis based on the facts of each case.  Any evidence which is 
probative of the issue of whether a veteran engaged in combat 
may be used by a veteran to support a veteran's assertion 
that he was engaged in combat.  The benefit of the doubt rule 
applies to determinations of whether a veteran engaged in 
combat with the enemy.  If there is a balance of positive and 
negative evidence, the issue must then be resolved in the 
veteran's favor.  VAOPGCPREC 12-99; see 38 U.S.C.A. § 1154(b) 
(West 2002); Gaines v. West, 11 Vet. App. 353, 359 (1998).

Where the claimed stressor is not related to combat, the 
veteran's lay testimony itself, will not be enough to 
establish the occurrence of the alleged stressor. Instead, 
the record must contain evidence that corroborates the 
veteran's testimony as to the occurrence of the claimed 
stressor.  See Moreau v. Brown, 9 Vet. App. 389, 395-396 
(1996); see Dizoglio v. Brown, 9 Vet. App. 163 (1996); 
Zarycki, supra.  The requisite additional evidence needed for 
corroboration may be obtained from sources other than the 
veteran's service medical records.  Moreau, supra; see also 
Patton v. West, 12 Vet. App. 272, 277 (1999).

In determining whether documents submitted by a veteran are 
credible, the Board may consider internal consistency, facial 
plausibility, and consistency with other evidence submitted 
on behalf of the claimant.  Pond v. West, 12 Vet. App. 341, 
345 (1999) (Observing that in a case where the claimant was 
also a physician, and therefore a medical expert, the Board 
could consider the appellant's own personal interest; citing 
Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) (holding 
that while interest in the outcome of a proceeding "may 
affect the credibility of testimony it does not affect the 
competency to testify." (citations omitted).

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002 & Supp. 2005).  When there is 
an approximate balance of evidence regarding the merits of an 
issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107 (West Supp. 2002); 
38 C.F.R. §§ 3.102, 4.3 (2006).  In Gilbert v. Derwinski, 1 
Vet. App. 49, 53 (1990), the United States Court of Appeals 
for Veterans Claims (Court) stated that "a veteran need only 
demonstrate that there is 'an approximate balance of positive 
and negative evidence' in order to prevail."  To deny a 
claim on its merits, the preponderance of the evidence must 
be against the claim.  See Alemany v. Brown, 9 Vet. App. 518, 
519 (1996), citing Gilbert, 1 Vet. App. at 54.  In evaluating 
the evidence and rendering a decision on the merits, the 
Board is required to assess the credibility, and therefore 
the probative value, of proffered evidence in the context of 
the record as a whole.  See Madden v. Gober, 125 F. 3d 1477, 
1481 (Fed. Cir. 1997).

Initially, the Board will address whether there is a current 
diagnosis of PTSD of record.  Although there are findings of 
PTSD at various times, the preponderance of the medical 
evidence documents other psychiatric diagnoses, including 
major depression, personality disorder and alcohol and drug 
dependency.  Of particular interest in the context of this 
claim is that, although PTSD has been assessed at times in 
outpatient treatment records, and by one VA treating 
physician, when carefully evaluated in the context of 
psychiatric examination or lengthy hospitalization no PTSD 
was identified.

As demonstrated by the evidence outlined earlier, with the 
exception of the VA physician who followed the veteran in a 
PTSD clinic from 1997 to 1998 the medical evidence does not 
include a diagnosis of PTSD other than in outpatient records 
dated from approximately 2002 to 2004 where the basis for the 
diagnosis is not reported.  Vet Center records dated in 2006 
merely make reference to a PTSD diagnosis and it is clear 
that again there is no independent basis for a PTSD diagnosis 
based on those records, as they merely relate to the 
veteran's phone inquiries regarding PTSD counseling.  

Further, at the most recent VA PTSD examination in March 
2002, which was accomplished at the behest of the Board, the 
psychologist who examined the veteran and reviewed the claims 
file found the veteran does not have PTSD related to service.  
Moreover, in April 2002 hospitalization report, PTSD was not 
diagnosed; rather, substance abuse and personality disorder 
were diagnosed.

With respect to the earliest diagnosis of PTSD made in July 
1997 more than 25 years after the veteran's discharge from 
service, which was endorsed by the same physician in March 
1998 and at the VA hospitalization in April 1998, that 
diagnosis cannot be the basis for the grant of service 
connection for PTSD because it has not been possible to 
verify the claimed in-service stressors on which that 
diagnosis was based.  It has been held on a number of 
occasions that a medical opinion premised upon an 
unsubstantiated account of a claimant is of no probative 
value.  See, e.g., Swann v. Brown, 5 Vet. App. 229, 233 
(1993) (generally observing that a medical opinion premised 
upon an unsubstantiated account is of no probative value, and 
does not serve to verify the occurrences described); Reonal 
v. Brown, 5 Vet. App. 458, 461 (1993) (the Board is not bound 
to accept a physician's opinion when it is based exclusively 
on the recitations of a claimant).

Moreover, although the veteran's treating physician 
entertained a diagnosis of PTSD in 1997 and early 1998, it 
appears from the July 1998 note described above that the 
veteran was in fact excused from the PTSD treatment program 
and assigned to another physician.  This appears to be 
coincident with two hospitalizations, in April-May 1998 and 
in June 1998, neither of which evidently involved treatment 
for PTSD, both of which involved substance abuse, with the 
latter hospitalization being described as for the purposes of 
secondary gain.  Although the 1997-98 treating physician did 
not specifically disavow the PTSD diagnosis, a conclusion 
might be drawn from the veteran's dismissal from the PTSD 
program and assignment to another physician that the treating 
physician had second thoughts about PTSD as a diagnosis.  In 
any event, as a matter of law, "credible supporting evidence 
that the claimed [in- service] event actually occurred" 
cannot be provided by medical opinion based on post-service 
examination.  See Moreau v. Brown, 9 Vet. App. 389, 395 
(1996).

Significantly, while the record before the Board does reflect 
that PTSD was diagnosed in 1997 and 1998 based upon the 
veteran's reported but unverified military stressors, the 
Board is not required to grant service connection for PTSD 
because a physician accepted the veteran's description of his 
active service experiences as credible.  See Wilson v. 
Derwinski, 2 Vet. App. 614 (1992).  The Board is not required 
to accept the veteran's uncorroborated account of his active 
service experiences.  See Wood v. Derwinski, 1 Vet. App. 190 
(1991).  The VA medical provider(s) in 1997 and 1998 
generally restated the veteran's account of the in-service 
stressor and accepted it as credible.  However, such 
statements are undermined by two factors: (1) the medical 
opinion is clearly based upon the veteran's uncorroborated 
recitation of the alleged stressor; and (2) the medical 
opinions did not include an objective review of the in-
service evidence or any other contemporaneous indicia that 
might bolster the veteran's reported stressor.  

In this respect, although an examiner can render a current 
diagnosis based on an examination of the veteran, the 
examiner's opinion regarding the etiology of the underlying 
condition can be no better than the facts alleged by the 
veteran.  See generally, Guimond v. Brown, 6 Vet. App. 69 
(1993); Reonal v. Brown, 5 Vet. App. 458 (1993); Swann v. 
Brown, 5 Vet. App. 229 (1993); Black v. Brown, 5 Vet. App. 
177 (1993).  Furthermore, an examination that relies on a 
questionable history of events is inadequate, and any 
psychiatric evaluation that forms the basis for an 
adjudicative decision must be based on an accurate 
description of events during the veteran's service.  See West 
v. Brown, 7 Vet. App. 70 (1994).  The Board is not required 
to accept a physician's diagnosis just because the physician 
accepted the veteran's description of his military 
experiences as credible and diagnosed the veteran as having 
PTSD.  See West, 7 Vet. App. at 77 (quoting Wilson v. 
Derwinski, 2 Vet. App. 614, 618 (1992)).  Likewise, medical 
statements that accept a veteran's reports as credible and 
relate his PTSD to events experienced in service do not 
constitute the requisite credible evidence of the occurrence 
of a stressor.  As such, these opinions cannot be relied on.  
See Elkins v. Brown, 5 Vet. App. 474, 478 (1993) (the Court 
rejected a medical opinion as "immaterial" where there was 
no indication the physician had reviewed relevant SMRs or any 
other relevant documents that would have enabled him to form 
an opinion on service connection on an independent basis).

In short, a review of the veteran's entire medical history 
leads to the conclusion that the veteran does not have PTSD.  
The Board bases this conclusion on a decades long history of 
substance abuse (preceding service) and diagnoses other than 
PTSD, including personality disorder and factitious disorder, 
which outweigh some isolated findings of PTSD.  The Board 
places great weight on the recent March 2002 VA examination 
report, which does not contain a diagnosis of PTSD, despite 
the fact that this was the focus of the inquiry.  In 
addition, a hospitalization report in April 2002, like 
numerous earlier hospitalization reports, did not include a 
diagnosis of PTSD but rather substance abuse and personality 
disorder.
The veteran has stated that a VA physician told him that the 
record showed he had anxiety and the "early stages" of PTSD 
in 1970 while he was still in service.  The Board can give no 
weight of probative value to this evidence, because veteran's 
report concerning what a doctor purportedly told him is not 
competent medical evidence.  This is because the connection 
between what a physician said and the layman's account of 
what the physician purportedly said, filtered as it was 
through a layman's sensibilities, is simply too attenuated 
and inherently unreliable to constitute medical evidence.  
Robinette v. Brown, 8 Vet. App. 69, 74 (1995).  The Board 
notes that the December 12, 1970, record from Malcolm Bliss 
Mental Health Center showed the veteran himself reported that 
he was withdrawing from drugs.

In short, the Board has concluded, based on the medical 
evidence of record, that the preponderance of the evidence is 
against the veteran's claim that he currently has PTSD.  In 
the absence of PTSD, service connection may not be granted.  
See 38 C.F.R. § 3.304(f); see also Rabideau v. Derwinski, 2 
Vet. App. 141, 143 (1992); Gilpin v. Brown, 155 F.3d 1353 
(Fed. Cir. 1998) (service connection may not be granted 
unless a current disability exists).  

Even if the Board were to determine that the record contained 
a current diagnosis of PTSD consistent with the DSM-IV 
criteria, the veteran's claim must still be denied due to 
lack of verified stressors.  See Holbrook v. Brown, 8 Vet. 
App. 91 (1995) (The Board has the fundamental authority to 
decide a claim in the alternative.).  Initially, the 
veteran's representative maintains that the veteran's receipt 
of a Vietnam Service Medal with 2 Bronze Service Stars is 
indicative of combat in of itself.  The VA has set forward 
criteria of "conclusive evidence" to establish a combat 
related stressor.  These criteria are defined as: (a) a claim 
that the stressor is related to combat and (b) a 
demonstration in the record that the claimant ("in the 
absence of evidence to the contrary") has been awarded 
certain specific recognized awards or decorations identified 
in 38 C.F.R. § 3.304(f) or VA ADJUDICATION MANUAL M21-1, Part 
III, 5.14.  These include certain awards specifically 
denoting combat participation (the Combat Infantryman Badge 
and the Combat Action Ribbon), a decoration awarded for 
combat incurred wounds (the Purple Heart Medal), and certain 
decorations that are awarded only for valor in combat with 
the enemy.  The record in this case shows the veteran was not 
awarded any of these awards or decorations.  While he did 
receive a Vietnam Service Medal with a Bronze Star, there is 
no indication from the separation record or personnel records 
that he received the United States military citation, the 
Bronze Star Medal with "V" Device, which is one of the 
specified awards.

In this case, the veteran's service records, including his 
personnel records, reflect that his military occupational 
specialty was cook.  Although the veteran testified at a 
hearing in April 1986 that he received the Purple Heart medal 
in Vietnam, his service records do not show he was awarded 
the Purple Heart or any other medal or decoration indicative 
of combat, nor do they show that he was in combat during 
service in Vietnam.

Even though the record confirms the veteran served on active 
duty in the Republic of Vietnam, it does not appear that he 
engaged in combat with the enemy during such service.  He has 
no medals or citations which denote combat service, and his 
primary military occupational specialty as a cook and mess 
hall driver is inconsistent with combat.  Further, VA's 
Office of General Counsel has held that in making 
determinations as to whether one engages in combat during 
active service, it is not sufficient that a veteran be shown 
to have served during a period of war or to have served in a 
theater of combat operations or in a combat zone.  See 
VAOPGCPREC 12-99 (October 18, 1999).  The veteran's 
assertions, standing alone, cannot as a matter of law provide 
evidence to establish that he "engaged in combat with the 
enemy" or that an event claimed as a stressor occurred.  
Dizoglio v. Brown, 9 Vet. App. 163 (1996). 

In evaluating the veteran's claimed stressors, the Board 
observes that he appears to be a poor historian who has 
provided inconsistent statements concerning his experiences 
in Vietnam.  At various times in the 1980s the veteran stated 
that he was in fire fights and at the January 1998 hearing 
the veteran testified that he was frightened when there were 
incoming rounds and a truck exploded.  In a statement dated 
in March 1999, the veteran said he was in hostile action with 
the enemy, but at March 2002 VA examination the veteran said 
he did not get into any firefights and he did not see any 
battle.

In its February 2001 response to the RO's request, 
USACRUR/JSRRC provided extracts from Operational Reports-
Lessons Learned submitted by Headquarters, Long Bihn Post for 
the time period from May to October 1970, and Operational 
Reports-Lessons Learned submitted by the 29th General Support 
Group for the time period ending July 31, 1970.  This 
evidence also indicated that one mortar round impacted the 
base camp on May 15, 1970, causing no damage or casualties.  
This evidence also indicated that mortar rounds impacted the 
area outside the Long Bihn perimeter on May 25, 1970, causing 
no damage or casualties.  

The Board notes that, after receiving this information, the 
veteran suddenly recalled, more than 30 years after the fact, 
mortar attacks that occurred exactly on May 15 and May 26, 
1970, and in 2005 alleged that these were his stressors, 
after never providing that information previously.  His 
representative has requested verification of these 
"stressors."  However, it is clear that these events 
actually occurred and they have already been verified by an 
official source.  The Board finds the veteran's statement as 
to this stressor, made as it is in connection with a claim 
for monetary benefits from the government, to be self serving 
and utterly lacking in credibility.  See Cartright v. 
Derwinski, 2 Vet. App. 24, 25 (1991) (VA cannot ignore a 
veteran's testimony simply because the veteran is an 
interested party; personal interest may, however, affect the 
credibility of the evidence).

Moreover, there is no indication that the mortar rounds fell 
inside the camp.  To that extent, the facts presented in this 
case are unlike those in Pentecost v. Principi, 16 Vet. App. 
124 (2002) and Suozzi v. Brown, 10 Vet. App. 307 (1997).  In 
those cases, the enemy activity was in proximity of the 
claimant-veteran.  In any event, the July 1997 diagnosis of 
PTSD was based, not on incoming fire as the stressor, but on 
the hanging of the veteran's fellow serviceman and the 
veteran's reported fear that he could have been taken as a 
POW when he was lost.

Though provided the opportunity to do so on multiple 
occasions, the veteran has not been able to furnish 
sufficiently specific information for verification or 
corroboration of those claimed stressors.  The veteran has 
been inconsistent in his accounts of the hanging incident.  
At his hearing in April 1986, the veteran testified that he 
had been "real good friends" with the serviceman who hanged 
himself.  He testified the he did not walk in on the hanging, 
but that on the day it was reported that "[redacted]" had 
committed suicide by hanging.  He testified that he could not 
recall [redacted] last name, but that he had known him the entire 
time he had been in Vietnam because they both went over there 
at the same time.  In a statement received in October 1997, 
however, the veteran said that in August 1970 he saw the body 
of his friend, "Sgt. [redacted]" being gotten down from the rope 
with which he had hanged himself.  The veteran said that he 
could not recall the mess sergeant's surname.  At the hearing 
at the RO in January 1998, the veteran testified that the 
dead man was a specialist 5.  He testified that he did not 
remember the man's name because he was with the unit a brief 
period before he hanged himself.

In a letter dated in February 1999, the RO requested that the 
veteran provide a comprehensive statement containing as much 
detail as possible regarding any stressors that he alleged he 
was exposed to in service.  The RO explained that this 
information was necessary to obtain supportive evidence of 
such stressful events and that the veteran must be as 
specific as possible because without such details and 
adequate search for verifying information could not be 
conducted.  The RO further told the veteran that if the 
claimed stressors were non-combat related, he should provide 
credible supporting evidence.  In his response forwarded to 
the RO in March 1999, the veteran stated that he saw a fellow 
enlisted man's body removed because of suicide.  He did not 
provide specifics.  Further, he has provided no evidence of 
any kind that would allow confirmation that he was lost in 
Vietnam in a situation where he was vulnerable to being 
captured by the enemy.

Similarly, when the veteran provided a stressor statement in 
2005 it was again insufficiently detailed for purposes of 
official verification, except for the stressors reported as 
mortar round which were incoming on May 15 and May 1970, 
which have already been verified by official sources and 
discussed herein.  At that time, he reported that he served 
with the 1st Cav. for about a week when he was in a company 
that was hit sustaining major damage in July or August 1970.  
In 1999 he had previously reported that he was in hostile 
action with the enemy in September 1970.  Again in 2005 he 
provided insufficient detail which would allow confirmation 
of that stressor.

It is clear that the veteran has been given the opportunity 
to describe his alleged stressors in sufficient detail so 
that corroboration could be attempted and he has been given 
the opportunity to furnish other evidence of the alleged 
stressor.  He has failed to do so.  In particular, he has not 
provided the name of the alleged suicide and indeed has 
provided different first names and no surname.  Additional 
details of the alleged suicide are too sketchy to attempt 
verification.  His vague description of a hit in August or 
September 1970 with the 1st Cav. similarly lacks specificity 
for verification purposes, such as the exact location of the 
alleged attack and complete unit assignment.  The veteran was 
contacted by VA repeatedly in February 2006 in order to allow 
to him to provide such detail, and when he was finally 
reached, he could provide none.  The Court has held that 
"[t]he duty to assist is not always a one-way street.  If a 
veteran wishes help, he cannot passively wait for it in those 
circumstances where he may or should have information that is 
essential in obtaining the putative evidence."  See Wood v. 
Derwinski, 1 Vet. App. 190, 193 (1991).  There is thus no 
credible supporting evidence of an in-service stressor, and 
the veteran's claim fails to meet the third requirement set 
forth under 38 C.F.R. 3.304(f).

In summary, for the reasons and bases expressed above, the 
Board finds that the preponderance of the evidence is against 
the veteran's claim of entitlement to service connection for 
PTSD.  The benefit sought on appeal is accordingly denied.


ORDER

Entitlement to service connection for PTSD is denied.



____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


